DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022, amending claims 1, 13, 16, 18, 36, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-9, 13-25, 27-29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1).
Regarding claim 1, Friedlaender discloses a method of recycling a first polymer from a multi-component polymer product (title/abstract), comprising: 
subjecting the multi-component polymer product comprising a first polymer and at least one additional component to conditions to melt the first polymer; and 
filtering the at least one additional component from the molten first polymer (4:44+)
Friedlaender does not appear to expressly disclose that the undesirable foreign matter is a polar polymer.
However, Berrang discloses that it is desirable to recycle polyolefin/polyester (polar/non-polar) multilayer films by separating the polyolefin (title/abstract, ¶¶ 6-7, 23).  
Further, Habert discloses a method of preferentially crosslinking, i.e. coalescing, a molten mixture of polyolefin and a polar polymer and forming particles of a polar polymer within a polyolefin polymer matrix (title/abstract, ¶¶ 46+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to recycle the polar/nonpolar polymer films of Berrang by coalescing/crosslinking the polar polymer by Habert, in order to apply the recycling process to a broader range of post-consumer materials with expected results.
Regarding claim 4, Habert discloses selectively crosslink the polar polymer (abstract).
Regarding claim 5-7, Berrang discloses polyolefin/polyester (polar/non-polar) multilayer films (¶¶ 6-7, 23).
Regarding claim 8-9, Friedlaender discloses cutting the polymer into smaller flakes (1:39-46).
Regarding claim 13 and/or 36, Friedlaender discloses method for purifying recycled thermoplastic polymers (title/abstract) where undesirable foreign matter present in the polymer to be recycled is coalesced by a chemical reaction and then filtered out of the molten recycled polymer (2:38+, 2:63+), as further discussed in the 35 U.S.C. 103 rejection of claim 1 above.
Friedlaender does not appear to expressly disclose that the undesirable foreign matter is a polar polymer.
However, Berrang discloses that it is desirable to recycle polyolefin/polyester (polar/non-polar) multilayer films by separating the polyolefin (title/abstract, ¶¶ 6-7, 23).  
Further, Habert discloses a method of preferentially crosslinking, i.e. coalescing, a molten mixture of polyolefin and a polar polymer and forming particles of a polar polymer within a polyolefin polymer matrix (title/abstract, ¶¶ 46+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to recycle the polar/nonpolar polymer films of Berrang and by coagulating/crosslinking the polar polymer by Habert, in order to apply the recycling process to a broader range of post-consumer materials with expected results.
Regarding claim 14-15, Friedlaender discloses cutting the polymer into smaller flakes (1:39-46).
Regarding claim 16, Berrang and/or Habert discloses polar polymer which include semi-crystalline polymers (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 17, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature higher than the highest melting temperature (Tm) detectable in a DSC curve of the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 18, Berrang and/or Habert discloses polar polymer which include amorphous polymers (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 19, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature at least 50 °C higher than the highest glass transition temperature (Tg) detectable in a DMA curve of the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 20, modified Friedlaender suggests selectively crosslinking the polar polymer particles prior to filtering.
Regarding claim 21, Habert discloses the polar polymer particles have an average particle size less than 200µm (¶ 28).
Regarding claim 22, Friedlaender discloses polyolefin (2:60).
Regarding claim 23, Berrang and/or Habert suggest the polar polymers which include at least one functional group selected from the group consisting of hydroxyl, carboxylic acid, carboxylate, ester, ether, acetate, amide, amine, epoxy, imide, imine, sulfone, phosphone and their derivatives (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 24, Berrang and/or Habert suggest the polar polymer is selected from the group consisting of polyvinyl alcohol, ethylene vinyl alcohol copolymer, polyamide, ethylene vinyl acetate copolymer, polyvinylidene fluoride, polyethylene terephthalate, and mixtures thereof (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 25, Habert discloses crosslinking agents selected from the group consisting of maleic anhydride, maleic acid, itaconic acid, itaconic anhydride, succinic acid, succinic anhydride, succinic aldehyde, adipic acid, adipic anhydride, phthalic anhydride, pthalic acid, glutaconic acid, glutaconic anhydride, glutaraldehyde, citric acid, sodium tetraborate, organic titanates such as tetrabutyl titanate, organic zirconates such as zirconium(IV) bis(diethyl citrato)dipropoxide, methoxy polyethylene glycol acrylates, ethoxy polyethylene glycol acrylates, ethylene glycol diacrylate, ethylene glycol dimethacrylate, polypropylene glycol diacrylate, polypropylene glycol dimethacrylate, 1,3-butylene glycol diacrylate, 1,3-butylene glycol dimethacrylate, neopentyl glycol diacrylate, neopentyl glycol dimethacrylate, trimethylol ethane triacrylate, trimethylol ethane trimethacrylate, trimethylol propane triacrylate, trimethylol propane trimethacrylate, and tetramethylol methane tetracrylate, their derivatives and mixtures thereof (¶ 33).
Regarding claim 27, Friedlaender discloses the subjecting and the filtering occurs in an extruder (FIG; 4:29+).
Regarding claim 28, Friedlaender discloses the subjecting and the filtering occurs in two different extrusion steps (FIG; 4:44+).
Regarding claim 29, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature higher than the melting temperature (Tm) of the non-polar polymer with the highest Tm in the multi- layer polymer product and lower than the Tm of the polar polymer with the lowest Tm in the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 37, Friedlaender discloses polyolefin (2:60); Habert discloses a polyolefin selected from a group consisting of ethylene homopolymers, copolymers of ethylene and one or more C3-C20 alpha-olefins, propylene homopolymers, copolymers of propylene and one or more comonomers selected from ethylene or C4-C20 alpha- olefins, heterophasic propylene polymers, olefin terpolymers, and blends thereof (¶ 23).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 13 above, further in view of Riise et al. (US 7,884,140 B2).
Friedlaender does not appear to expressly disclose Differential scanning calorimetry (DSC) or Dynamic mechanical analysis (DMA).
However, Riise discloses methods for recycling waste plastic (title/abstract) in which both Differential scanning calorimetry (DSC) or Dynamic mechanical analysis (DMA) is performed (26:47+, 34:57+, 39:60+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include the DSC and/or DMA of Riise, because such tests are conventional in the art and may be conducted with expected results. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 27 above, further in view of Chambon et al. (US 5,320,798 A).
Modified Friedlaender does not appear to explicitly disclose the claimed extrusion parameters. 
However, Chambon discloses a method of processing polyolefin by extrusion (title/abstract) at shear rates of less than 1000 sec-1; temperatures of 60-170º C; and pressures of 900-1350 psi (62-93 bar) (4:8-16, 6:17).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include extruder parameters of Chambon, because such values are known in the art and could be used with expected results. 

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 27 above, further in view of Mäeurer et al. (WO 2011/082802 A1).
Regarding claim 31 and/or 34, Friedlaender does not appear to explicitly disclose a swelling agent
However, Mäeurer discloses a method of recycling polymer (title/abstract) which includes a step providing swelling agent prior to filtering (pp. 3-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include the swelling agent of Mäeurer, in order to allow for better filtering compared with non-swollen polymers (Mäeurer p. 3).
Regarding claim 32, Mäeurer discloses the inert component is injected at an amount ranging from 5-10 wt% of the multi-component polymer product or the multi-layer polymer product (p. 3).
Regarding claim 33, Mäeurer discloses liquid water and/or organic solvents (p. 4).
Regarding claim 35, Mäeurer discloses degassing the molten first polymer or the continuous phase after filtration (pp. 3-5).

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
Specifically, Applicant contends that Friedlaender teaches a purification processes where foreign matter is coagulated into particles and filtered but fails to disclose that the foreign matter is molten or coalesced. However, the Examiner’s position is that Friedlaender’s coagulation process is analogous to and suggests the claimed coalescing. The claims do not require that the at least one polar polymer is molten after it is coalesced, instead the claims and instant specification suggest that the filtered out polar polymer is coalesced particles dispersed in the molten non-polar polymer. The coalescing can be achieved by selectively crosslinking of the polar polymer (instant specification ¶¶ 22-23, 52-54). 
Applicant further contends that the skilled artisan would not look to the Berrang reference to modify Friedlaender, because Berrang suggests a different separation method/mechanism. However, as discussed in the rejection above, the purpose of the Berrang references is to show that there is a desire to solve the problem of separating combined polar/nonpolar polymer mixtures for recycling in the prior art. Although the preferred method of separation in Berrang differs from Friedlaender and the instant invention the problem to be solved would motivate the skilled artisan to further modify the Friedlaender process.
Finally, Applicant contends and declares that Habert differs from the claimed process and would not be effective for purification/separation of thermoplastics. However, the purpose of the Habert reference is to demonstrate a prior art method for solidifying and coagulating/coalescing a polar polymer from a mixed polar/nonpolar polymer composition. The skilled artisan would recognize the resulting crosslinked and solidified particles of polar polymer could be filtered from the molten nonpolar polymer in the manner suggested by Friedlaender for recycling as motivated by Berrang.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742